           Case 1:21-cv-02374-KNF Document 21 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
WILLIAM LONERGAN,                                        :

                                   Plaintiff,          :

                 -against-                             :               ORDER

CRISDEL GROUP, INC. AND KIEWIT                         :           21-CV-2374 (KNF)
INFRASTRUCTURE CO.,
                                                       :
                                    Defendants.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE



        This action commenced by the defendants’ filing of a removal notice “pursuant to 28

U.S.C. §§1332, 1441 and 1446.” On April 7, 2021, the defendants filed their answer. By a letter

dated June 7, 2021, the plaintiff asserted:

        As per the conversation at the conference that was held on June 3, 2021, it was
        discussed whether my client fell in the area designated as New York or New Jersey
        on Ellis Island. After consulting my client, it appears that he fell in an that deemed
        to be part of the State of New Jersey. At this time, we are asking the assistance of
        the Court determine whether there are enough contacts for the Southern District, to
        maintain control of this matter or the same should be transferred to the United States
        District Court, District Court in Newark, New Jersey. Again, I have advised
        defense counsel of this email.

        Docket Entry No. 20.

On or before June 18, 2021, any motion pursuant to 28 U.S.C. § 1404(a) may be made jointly or

singly. Local Civil Rule 6.1 of this court will govern the remaining deadlines if applicable.


Dated: New York, New York                                    SO ORDERED:
       June 9, 2021
Case 1:21-cv-02374-KNF Document 21 Filed 06/09/21 Page 2 of 2
